Citation Nr: 1105901	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1957 to December 
1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.

In November 2010, a hearing was held before the undersigned 
Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service 
connection for bilateral hearing loss was denied by an unappealed 
March 2003 rating decision.  

2.  The evidence received since the March 2003 rating decision is 
not duplicative or cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the service 
connection claim for bilateral hearing loss. 

3.  The Veteran's bilateral hearing loss was incurred in, or 
caused by, his military service.



CONCLUSIONS OF LAW

1.  The March 2003 rating decision denying the Veteran's claim of 
entitlement to service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  As evidence received since the March 2003 rating decision is 
new and material, the claim of entitlement to service connection 
for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this decision, the Board reopens 
the Veteran's claim and grants service connection for bilateral 
hearing loss.  This award represents a complete grant of the 
benefits sought on appeal.  Thus, any deficiency in VA's 
compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran seeks to reopen his previously denied claim for 
service connection for bilateral hearing loss on the basis that 
new and material evidence has been submitted.  New and material 
evidence is evidence that has not been previously submitted to 
agency decision makers, and evidence that, either by itself or 
considered in conjunction with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  For purposes of determining whether VA has received 
new and material evidence sufficient to reopen a previously 
denied claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran initially claimed service connection for bilateral 
hearing loss in November 2002.  In March 2003, the RO denied the 
claim on the grounds that hearing loss was not shown until many 
years after military service.  The Veteran did not appeal, and 
the March 2003 rating decision became final.  See 38 U.S.C.A. 
§ 7105.  

The Veteran sought to reopen his claim in May 2007.  Since this 
time, new and material evidence has been submitted in the form of 
VA treatment records, VA medical opinions, and lay statements 
testifying to continuous symptomatology since service.  As this 
evidence has not previously been submitted to agency decision 
makers and relates to unestablished fact necessary to 
substantiate the claim, the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The Veteran contends that he suffers from hearing loss due to 
noise exposure in service.  As a member of the security police on 
the flight line he was regularly exposed to noise from aircraft 
and high caliber gunfire without hearing protection.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "[I]n order to establish service connection or 
service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999); 
38 C.F.R. § 3.303(a).  

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if they 
become manifest to a degree of 10 percent or more within a year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, there is no medical evidence in the 
Veteran's claims file showing compensable hearing loss within one 
year of separation from service in December 1960, so the 
presumptive provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a) for 
a chronic disease do not apply to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence, and, provided that it offers 
an adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The evidence demonstrates a current disability of bilateral 
hearing loss.  A VA examination report dated September 2007 shows 
the existence of a hearing loss disability as defined by 38 
C.F.R. § 3.385 with auditory thresholds at 40 or greater for four 
of the five relevant frequencies bilaterally.  The Veteran has 
also been diagnosed with mild sloping to severe to profound 
sensorineural hearing loss bilaterally.  See November 2002 
private physician's statement, September 2007 VA examination  
report, and October 2009 VA examination report.

As noted above, the Veteran asserts that was he exposed to noise 
as a member of the security police on the flight line both from 
exposure to aircraft and high caliber gunfire without hearing 
protection.  The Veteran's DD-214 shows service as an air 
policeman and a last duty assignment with the 4128th Combat 
Defense Squadron, which is a security and law enforcement 
assignment.  Therefore, the Board finds that the Veteran's 
account of in-service noise exposure is credible as it is 
corroborated by his service personnel records. 

The Veteran's audiological data from service is inconclusive.  
While his hearing levels at separation are within normal limits, 
his entrance examination does not show his hearing levels at 
entry into service such that it is not possible to say whether he 
suffered any hearing loss during service.  The Veteran and his 
wife have both asserted that they first noticed his hearing loss 
when he first returned from service due to the difficulty that he 
had understanding conversation.  See October 2007 statement, 
December 2007 statement.  Additionally, a friend of the Veteran 
who has known him since before his active service submitted a 
statement asserting that she and her husband noticed that they 
had to repeat things to the Veteran in conversation when any 
background noise was present.  See December 2007 statement.  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Specifically, lay 
evidence may be competent and sufficient to establish a diagnosis 
where (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 
F.3d 1313 (2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique and 
readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack of 
symptoms prior to service, continuity of symptoms after in-
service injury or disease, and receipt of medical treatment for 
such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); 
Charles v. Principi, 16 Vet. App 370, 374 (2002).

Here, the Board finds that the statements submitted by the 
Veteran, his wife, and his friend are credible as they are 
facially plausible and consistent with each other.  These lay 
statements are also competent, as lay persons are competent to 
testify to the existence of continuous symptoms since service 
when the symptoms at issue are capable of lay observation, and 
hearing loss is the sort of readily identifiable symptom that is 
subject to lay observation.  Barr, 21 Vet. App. at 307; Charles, 
16 Vet. App. 374.

Furthermore, the Veteran's private physician submitted a 
statement asserting that he "suspect[s] that [the Veteran's] 
hearing loss is due to his noise exposure at levels consistent 
with gunfire and jet engine noise exposure" due to the Veteran's 
reported history of noise exposure and the existence of mild 
sloping to severe sensorineural hearing loss, which is consistent 
with noise-induced hearing loss.  The Board notes that two VA 
examiners determined that the Veteran's hearing loss was not 
caused by in-service noise exposure due to his separation 
examination which showed normal hearing.  See September 2007 and 
October 2009 VA examination reports.  However, it is unclear as 
to whether the examiners considered and accepted the Veteran's 
complaints of continuing symptoms since service.  As such, the 
Board cannot be sure whether these opinions were based on 
sufficient facts and data and must accord them lesser weight in 
evaluating their probative value as medical opinions.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008) 

Furthermore, the VA examiners are both licensed audiologists, 
which requires a master's degree, and the Veteran's private 
physician is an otolaryngologist, a biomedicine specialty that 
studies normal and pathological anatomy and physiology of the 
ear, nose, and throat and requires a medical degree.  Therefore, 
an otolaryngologist has a relatively higher level of training or 
expertise than an audiologist, and the Board may accord greater 
weight to an opinion of a specialist when the matter under 
consideration requires a relatively higher level of training or 
expertise for an opinion to constitute competent evidence.  Black 
v. Brown, 10 Vet. App. 279, 283-84 (1997).  Therefore, the Board 
finds that the positive opinion of the private otologist to be of 
at least equal probative value as the opinions of the VA 
examiners.   

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the medical opinion of record 
that is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 
(1998).  The evidence establishes that the Veteran has a current 
diagnosis of hearing loss, the Veteran has submitted credible and 
competent lay statements attesting to the existence of continuous 
symptoms of hearing loss service, and the Veteran's private 
otolaryngologist opined that the noise exposure in service caused 
the Veteran's current hearing loss.  While the competent evidence 
is not unequivocal, it has nevertheless placed the pertinent 
record in relative equipoise.  Accordingly, the appeal is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


